Exhibit 99.1 47th Annual EEI Financial Conference November 2012 Exhibit 99.1 Note to Investors James Torgerson President and Chief Executive Officer Richard Nicholas Executive Vice President and Chief Financial Officer For more information, contact: Susan Allen - V.P. IR, 203.499.2409, Susan.Allen@uinet.com Michelle Hanson - Mgr. IR, 203.499.2481, Michelle.Hanson@uinet.com 2 Today’s Topics qOverview §Corporate Structure §Investment Highlights §Hurricane Sandy Update §CT Comprehensive Energy Strategy qUpdated Forecasts §CapEx §Average Rate Base qBusiness Operations §Gas Distribution §Electric Transmission §Electric Distribution qFinancials qCT & MA State Regulatory qConclusion 3 Who We Are…… qService territory: 335 sq miles q~320,000 customers qAllowed Distribution ROE of 8.75% qEarned ‘11 Transmission ROE (composite) of 12.4% q50% interest in GenConn Energy LLC The United Illuminating Company (UI) UIL Holdings Corporation Service Area Key SCG CNG UI Berkshire Overlapping Territory qService territory: 716 sq miles - Greater Hartford- New Britain & Greenwich q~160,000 customers q2,022 miles of mains with ~126,000 services qAllowed ROE of 9.41% going forward Connecticut Natural Gas (CNG) qService territory: 738 sq miles in Western MA including Pittsfield and North Adams q~36,000 customers q744 miles of mains with ~31,000 services qAllowed ROE of 10.50% Berkshire Gas Company (Berkshire) qService territory: 512 sq miles from Westport, CT to Old Saybrook, CT q~178,000 customers q2,281 miles of mains with ~133,000 services qAllowed ROE of 9.36% going forward Southern Connecticut Gas (SCG) 4 Why UIL…… Pure-play electric&gas utilities §Virtually 100% regulated §Electric distribution & transmission and gas distribution utilities - complementary earnings patterns §Earnings growth opportunities at both electric and gas operations Financial strategy §Commitment to investment grade credit profile §Consistent history of dividend payments §Objective is to achieve allowed ROEs §Focused on controlling costs High probability growth §$3.5 billion 10-year capital expenditure program §Natural gas expansion through customer conversions §Growth opportunities in electric transmission and distribution 5 Recent Storm Update Hurricane Sandy q Approximately 280,000 customer outages §Within 7 days of the storm ending, 99% of customers had power restored q Preliminary cost estimate of approximately $35- $40M §Approximately 40% capital & 60% O&M úA regulatory asset has been established and expect to seek recovery of these costs in a future rate proceeding 6 Hurricane Sandy Impact across UI service territory Fairfield qGovernor Malloy and the Department of Energy & Environmental Protection (DEEP) issued a Draft of Connecticut’s CES on October 5th §Document provides a foundation for informed policy, regulatory, and legislative decisions qCovers all fuels in all sectors with a planning horizon out to the year 2050 qFive major priority areas are: §Energy efficiency §Electricity supply, including renewable power (may increase renewable standards) §Industrial energy needs §Transportation §Natural Gas qThe draft includes the goal of making natural gas, a lower-cost option, available to more than 250,000 additional residential customers and potentially up to 75% of businesses in Connecticut in the next seven years qDraft also provides for effective financing tools for customers qTimeline: §Public hearings November 9-20 §Technical meetings November 14-28 §Written comments due on or before December 14th §Final decision expected in early 2013 Comprehensive Energy Strategy (CES) 7 10-yr Capex Forecast Update (2013-2022) 8 •Does not include potential to construct, own and operate up to 10MW of Class I renewable generation •Does not include GenConn Amounts may not add due to rounding Identified projects with clear need & high probability q Previous Forecast (‘12-’21) - $2.9B q Gas, New Business ~ 120% increase, $308M to $680M q System Hardening ~ $184M Rate Base Forecast (2012-2017) excluding GenConn Equity $M 2012-2017 CAGR 8.0% Gas Distribution: 5.2% Electric Transmission: 7.9% Electric Distribution: 12.9% Gas forecast includes 338 (H)(10) election Amounts may not add due to rounding 9 Gas Distribution Gas Distribution Capex 2013-2022 qPrevious ‘12-’21 forecast $961M qAddresses replacement of cast iron & bare steel qSignificant increase in New Business Amounts may not add due to rounding Gas Conversions qConverted 9,233 customers YTD Oct. ’12, compared to 5,ct. ‘11 - a 61% increase over the same period in ‘11 q2011-2013 target is to convert 30,000-35,000 customers to gas heat §2013 goal is to convert approximately 12,200 customers §2012 goal is to convert approximately 10,200 customers §Converted approximately 8,300 customers in 2011 12 Gas Conversions Forecast qPotential customers §The New England & CT regions have historically relied heavily on heating oil §66% customer penetration on gas mains §Approximate number of non customers on gas mains ~154,900* úLow use customers on existing mains ~38,000 qOn target to reach goal of converting 30,000-35,000 customers from 2011-2013 qCES could enable conversion of approximately 55,000 customers from 2014- §2014 goal is to convert approximately 25% more customers than 2013 level §CES draft provides support for: úStatewide policy support to achieve 50% market penetration úEffective financing tools for consumers úLarge system expansion projects are enabled qEach new residential customer is anticipated to generate approximately $280- $315 of distribution net income annually 13 * Not including low use customers Electric Transmission Electric Transmission Capex 2013-2022 qPrevious ‘12-’21 forecast $571M qCapEx spend for storm preparedness - system hardening Amounts may not add due to rounding Examples of Electric Transmission Projects 16 Shelton 115/13.8 kV Substation §Meets Greater Shelton area load growth §In planning §Planned in-service ~ $40M* East Shore 115 kV Substation Upgrades §Addresses condition of infrastructure, short circuit capability and maintenance §Phased upgrades in engineering and in- service §Planned in-service ~ $25M* Milford and Bridgeport 115kV Railroad Upgrades *Dollars shown are rounded/approximate expected total project CapEx (generally including both spend to date and future expected spend); excluding AFUDC. ** Based on most recent information/estimate from NU §Increases the capacity of the transmission lines §Includes installing new transmission structures and line reconductoring §Planned in-service 2013-2016 ~ $53M New England East-West Solution (NEEWS) §UI participation in CL&P Project §UI’s portion, greater of $60M**or 8.4% of costs for the CT portions §Planned in-service 2012-2016 ~ $50M FERC-Related Development Challenge to Regional Transmission Base ROE: q“206” complaint filed at FERC by multiple state governmental entities in September 2011 §Claiming that current approved base ROE on transmission investment of 11.14% is not just and reasonable qFERC has set the matter for hearing §The complainants’ direct case was filed on October 1, 2012 , recommending an ROE of 9.0% §Respondents’ answer to the direct case is scheduled to be filed on November 20, 2012 §Hearing scheduled for May 2013, with an initial decision from the hearing judge scheduled for September §In the event there is a reduction to the ROE, the order established a refund effective date of October 1, 2011 §FERC decision expected in 2014 Note:A 25 basis point change in the weighted-average ROE for UI’s transmission business would impact net income by approximately $0.6M annually 17 Electric Distribution Electric Distribution Capex 2013-2022 19 qPrevious ‘12-’21 forecast $1.2B qCapEx spend for storm preparedness - mainly system hardening Amounts may not add due to rounding Examples of Electric Distribution Projects 20 Distribution Transformer Replacement Program New Haven/East Haven Load Relief Project Bridgeport Fuel Cell Energy Project §Infrastructure program to replace transformers due to physical condition, capacity, or potentially high levels of PCBs §In progress §Annual program for 10 years ~ $6M per year §Provide circuit relieffor areas of New Haven and East Haven through construction of underground path §In progress ~ $11.5M §Install 3 interconnections for 15.5 MW Fuel Cell
